Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Response to Arguments 
	The following is in response to the applicant’s remarks filed 03/28/22. 
	The applicant’s supplied arguments regarding the previous rejection are made moot by the incorporation of new art in view of the new amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, US20160064767A1, and 

Regarding claim 1, Yu teaches a planar type solid oxide fuel cell [0004], comprising: 
a unit cell (unit cell)[0060] which includes: a fuel electrode (fuel electrode (20))[0060] including at least one fuel through hole (fuel injection pathway)[fig. 5B] having a first surface and at least one air through hole having a second surface (air injection pathway)[fig. 5B]; 
an electrolyte layer (electrolyte layer (16))[fig. 3] located above the fuel electrode (20); 
an air electrode (air electrode (40))[fig. 3] located above the electrolyte layer (16); and 
wherein in the unit cell, the fuel electrode serves as a support (fuel electrode support (24))[fig. 4]
an insulating layer on a surface of the fuel electrode (frame (10) made of insulating material on a surface of the fuel electrode (20))[0060][fig. 1]
Yu does not teach the insulating layer on a surface of the fuel electrode, the first surface of the at least one fuel through hole, and the second surface of the at least one air through hole as the claimed surfaces are the surfaces of the insulating layer (frame (10)) of Yu. Thus, Yu does not teach the insulating layer on a surface, but rather the surfaces of the insulating layer (frame (10)) being the first and second surfaces. 
Echigo teaches a solid oxide fuel cell (100)[0001] wherein an electrolyte material (4) is applied via a spraying coating method to a metal substrate [0005][0073] wherein the spray coating provides a gas-tight electrolyte layer [0073]. Then, it would have been obvious to one of ordinary skill in the art to modify the frame made of insulating electrolyte material of Yu to be a metal substrate with an insulating electrolyte material coating as an obvious design choice. 

Regarding claim 2, combined Yu teaches the planar type solid oxide fuel cell of claim 1, 
Further, Yu teaches the SOFC further comprising: 
a sealant layer (sealing borders (101)(102))[fig. 8] including an upper sealant (upper border (101))[fig. 8] located above the unit cell and 
a lower sealant (sealing border (102))[fig. 8] located below the unit cell; 
an air electrode interconnect (interconnect layer (30) of the adjacent unit cell)[0031][0070] which is located above the upper sealant (sealing border (101))[fig. 8] and includes at least one air manifold and at least one fuel manifold (air and fuel inlet and outlets formed through frame (10))[0069][0070]; and 
a fuel electrode interconnect (interconnect layer (30))[0031][0070] which is located below the lower sealant (sealing border (102))[fig. 8] and includes at least one air manifold and at least one fuel manifold (air and fuel inlet and outlets formed through frame (10))[0069][0070].

Regarding claim 3, combined Yu teaches the planar type solid oxide fuel cell of claim 1. 
Further, Yu teaches wherein the at least one fuel through hole and the at least one air through hole are formed at an edge of the fuel electrode (air/fuel inlet and outlet formed on the periphery of the fuel electrode (20))[fig. 5B].

Regarding claim 4, combined Yu teaches the planar type solid oxide fuel cell of claim 1.
Further, Yu teaches wherein in the electrolyte layer (electrolyte layer (120) serving as frame)[0077], a fuel gas passage corresponding to the at least one fuel through hole and an air passage corresponding to the at least one air through hole are formed (air/fuel inlet and outlets formed in the frame feed air and fuel passages)[0015][0027][0070].

Regarding claim 5, combined Yu teaches the planar type solid oxide fuel cell of claim 4. 
Further, Yu teaches wherein the insulating material is coated on the fuel gas passage, and the air passage (frame (10) forming the fuel/air passages)[fig. 1].

Regarding claim 6, combined Yu teaches the planar type solid oxide fuel cell of claim 1. 
Further, Yu teaches wherein the insulating coating layer is coated with an insulating material (made of electrolyte material)[0009].

Regarding claim 7, combined Yu teaches the planar type solid oxide fuel cell of claim 6, 
Further, Echigo teaches wherein the insulating material includes any one or more of yttria stabilized zirconia (YSZ), gadolinium doped cesium oxide (gadolinium stabilized ceria, GDC), calcia stabilized zirconia (CaO-stabilized ZrO2, CSZ), aluminum oxide (A1203), glass, and crystalized glass (YSZ, GDC)[0072]

Regarding claim 8, combined Yu teaches the planar type solid oxide fuel cell of claim 1, 
Further, Echigo teaches wherein the insulating coating layer is formed by any one of dip coating and spray coating (spray coating electrolyte material)[0073].

Regarding claim 9, Yu teaches the planar type solid oxide fuel cell of claim 2.
Further, Yu teaches the SOFC further comprising: 
an air electrode current collector between the upper sealant layer and the air electrode interconnect; and a fuel electrode current collector between the lower sealant layer and the fuel electrode interconnect (collector plates)[0056].
Yu does not teach the claimed locations of the collector plates, but this configuration is common in the art and would have then been within the skill of one of ordinary skill in the art. 

Regarding claim 10, combined Yu teaches the planar type solid oxide fuel cell of claim 1. 
Further, Yu teaches wherein the insulating coating layer contacts a bottom surface of the fuel electrode and a top surface of the electrolyte layer (frame (10) made of insulating material on a surface of the fuel electrode (20) and electrolyte layer (16))[0060][fig. 3].

Regarding claim 11, combined Yu teaches the planar type solid oxide fuel cell of claim 1. 
Further, Yu teaches wherein the insulating coating layer contacts the bottom surface of the fuel electrode and the top surface of the fuel electrode (frame (10) made of insulating material on a surface of the fuel electrode (20))[fig. 1].

Regarding claim 12, combined Yu teaches the planar type solid oxide fuel cell of claim 1. 
Further, Yu teaches wherein the insulating coating extends an entire distance of the at least one fuel through hole between the top surface and the bottom surface of the fuel electrode (frame (10) extends the entire distance of fuel electrode (20))[fig. 1].

Regarding claim 13, combined Yu teaches the planar type solid oxide fuel cell of claim 12. 
Further, Yu teaches wherein the insulating coating layer contacts the bottom surface of the fuel electrode and the top surface of the fuel electrode (frame (10) made of insulating material on a surface of the fuel electrode (20))[fig. 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724